AWG INTERNATIONAL, INC.

COMMON STOCK PURCHASE AGREEMENT

This Common Stock Purchase Agreement (this “Agreement”) is made as of  December
 8, 2010, by and among AWG International, Inc., a Nevada corporation (the
“Company”), and Genesis Financial, Inc., a Washington corporation(“Investor").

SECTION 1
Authorization, Sale and Issuance of Common Stock

1.1

Authorization

The Company will, prior to the Closing (as defined below), authorize (a) the
sale and issuance of  up to Fifty-four Thousand Nine Hundred Fifty-three
(54,953) common shares (the “Common Shares”)  and Fifty-four Thousand Nine
Hundred Fifty-three  (54,953) Common Stock Purchase Warrants (the "Warrant"), as
set forth below, (collectively, the “Securities”) of the Company’s Common Stock,
par value $0.00001 per share.



1.2

Sale and Issuance of Shares

Subject to the terms and conditions of this Agreement, Investor agrees to
purchase, and the Company agrees to sell and issue to Investor, the following
Securities:



(a)

Fifty-four Thousand Nine Hundred Fifty-three (54,953) Common Shares for a
Purchase Price of $250,000 Dollars; and



(b)

Common Stock Purchase Warrants for the purchase of Fifty-four Thousand Nine
Hundred Fifty-three (54,953) Common Shares for good and valuable consideration,
the receipt of which is acknowledged.   The Warrant will be exercisable to
purchase 54,953 common shares for a total purchase price of $250,000 Dollars.
 The common stock warrant will expire on April 4, 2011.  AWG may terminate the
Warrant on, or before April 4, 2011, if its sales and purchase orders exceed
$300,000 during the term of the Warrant.  The Common Stock Purchase Warrant is
incorporated into this Agreement and is attached as Exhibit "A".

SECTION 2
Closing Dates and Delivery

2.1

Closing



(a)

The purchase, sale and issuance of the Shares and Warrants shall take place at
at the offices of Genesis Financial, Inc., 12314 East Broadway Ave, Spokane
Valley, Washington, 99216, at 10:00 a.m. local time on or before December 15,
2010.   





--------------------------------------------------------------------------------





(b)

On the day of Closing, the Investor shall deliver to the Company:

i.

$250,000 wired pursuant to instructions in Exhibit B attached hereto;

ii.

One (1) executed copy of this Agreement;

iii.

the US Questionnaire in the form attached as Exhibit C if the Subscriber is
resident in the United States; and

iv.

the Canadian Questionnaire in the form attached as Exhibit D.




(c)

On the Day of Closing, the Company shall deliver to the Investor:



i.

Resolutions authorizing the issuance of 54,953 shares of its common stock as
well was warrants to purchase an additional 54,953 shares of its common stock in
the name of the Investor



(d)

Within 5 business days of the Closing, the company shall deliver to the Investor
i) a share certificate evidencing 54,953 shares of its common stock in the name
of the Investor; and ii) a warrant certificate for the purchase of 54,953 shares
of the Company’s common stock.

SECTION 3
Representations and Warranties of the Company

The Company hereby represents and warrants to the Investor as follows:



3.1

Organization, Good Standing and Qualification

The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada.  The Company has the requisite
corporate power and authority to own and operate its properties and assets, to
carry on its business as presently conducted or proposed to be conducted, to
execute and deliver the Agreements, to issue and sell the Shares and Warrant,
and to perform its obligations pursuant to the Agreements.  The Company is
presently qualified to do business as a foreign corporation in each jurisdiction
in which such qualification is required, except where the failure to be so
qualified would not have a material adverse effect on the Company’s assets,
financial condition, or business as now conducted or proposed to be conducted (a
“Material Adverse Effect”).



3.2

Subsidiaries

The Company does not presently own or control, directly or indirectly, or hold
any rights to acquire, any interest in any other corporation, association or
other business entity nor has the Company ever held such interest.  Except for
the previously disclosed arrangement with Mai Phuong Technologies Company
Limited for manufacturing in Vietnam, the Company is not a participant in any
joint venture, partnership or similar arrangement.



3.3

Capitalization











--------------------------------------------------------------------------------

As of December 15, 2010 the authorized capital stock of the Company consists of
100,000,000 shares of Common Stock, of which 1,044,112 shares are issued and
outstanding.  



(a)

The outstanding shares have been duly authorized and validly issued in
compliance with applicable laws, and are fully paid and nonassessable.



(b)

On Closing, the Company will have reserved:



(i)

the Shares and the Warrant Shares for issuance pursuant to this Agreement;



(c)

All issued and outstanding shares of the Company’s Common Stock and Common Stock
Warrant (i) have been duly authorized and validly issued and are fully paid and
nonassessable, and (ii) were issued in compliance with all applicable state and
federal laws concerning the issuance of securities.



(d)

The Shares and Common Stock Warrant, when issued and delivered and paid for in
compliance with the provisions of this Agreement will be validly issued, fully
paid and nonassessable.  The Warrant Shares have been duly and validly reserved
and, when issued in compliance with the provisions of this Agreement and
applicable law, will be validly issued, fully paid and nonassessable.  The
Shares and the Warrant Shares will be free of any liens or encumbrances, other
than any liens or encumbrances created by or imposed upon the Investor;
provided, however, that the Shares and the Warrant Shares are subject to
restrictions on transfer under U.S. state and/or federal securities laws and as
set forth herein.



(e)

There are no other options, warrants or other rights to purchase any of the
Company’s authorized and unissued capital stock.



3.4

Authorizatio

All corporate action on the part of the Company and its directors, officers and
stockholders necessary for the authorization, execution and delivery of the
Agreements by the Company, the authorization, sale, issuance and delivery of the
Shares and the Warrant  Shares, and the performance of all of the Company’s
obligations under the Agreements has been taken or will be taken prior to the
Initial Closing.  The Agreements, when executed and delivered by the Company,
shall constitute valid and binding obligations of the Company, enforceable in
accordance with their terms, except (i) as limited by laws of general
application relating to bankruptcy, insolvency and the relief of debtors, and
(ii) as limited by rules of law governing specific performance, injunctive
relief or other equitable remedies and by general principles of equity.



3.5

Title to Properties and Assets; Liens

The Company has good and marketable title to its properties and assets, its
patents, license agreements, intellectual properties, and has good title to all
its leasehold interests, in each case subject to no mortgage, pledge, lien,
lease, encumbrance or charge, other than (i) liens for current taxes not yet due
and payable, (ii) liens imposed by law and incurred in the ordinary course of
business for obligations not past due, (iii) liens in respect of pledges or
deposits under workers’











--------------------------------------------------------------------------------

compensation laws or similar legislation, and (iv) liens, encumbrances and
defects in title which do not in any case materially detract from the value of
the property subject thereto or have a Material Adverse Effect, and which have
not arisen otherwise than in the ordinary course of business.  With respect to
the property and assets it leases, the Company is in compliance with such leases
in all material respects and holds a valid leasehold interest free of any liens,
claims or encumbrances.



3.6

Compliance with Other Instruments

To the Company's knowledge,  it is not in violation of any provision of its
Articles of Incorporation or Bylaws, each as amended to date, or in any respect
of any term or provision of any mortgage, indebtedness, indenture, contract,
agreement, instrument, judgment, order or decree to which it is party or by
which it is bound which would have a Material Adverse Effect.  The Company is
not in violation of any federal or state statute, rule or regulation applicable
to the Company the violation of which would have a Material Adverse Effect.  The
execution and delivery of the Agreements by the Company, the performance by the
Company of its obligations pursuant to the Agreements, and the issuance of the
Shares and the Warrant Shares, will not result in any violation of, or conflict
with, or constitute a default under, the Company’s Articles of Incorporation or
Bylaws, each as amended to date, or any of its agreements, nor, to the Company’s
knowledge, result in the creation of any material mortgage, pledge, lien,
encumbrance or charge upon any of the properties or assets of the Company.



3.7

Litigation

There are no actions, suits, proceedings or investigations pending against the
Company or its properties (nor has the Company received notice of any threat
thereof) before any court or governmental agency.  The Company is not a party or
subject to the provisions of any order, writ, injunction, judgment or decree of
any court or government agency or instrumentality.  There is no action, suit or
proceeding initiated by the Company currently pending or which the Company
currently intends to initiate.



3.8

Governmental Consent

No consent, approval or authorization of or designation, declaration or filing
with any governmental authority on the part of the Company is required in
connection with the valid execution and delivery of this Agreement, or the
offer, sale or issuance of the Shares and the Warrant Shares, or the
consummation of any other transaction contemplated by this Agreement, except
(i)  the filing of such notices as may be required under the Securities Act of
1933, as amended (the “Securities Act”) and (ii) such filings as may be required
under applicable state securities laws.



3.9

Permits

The Company has all franchises, permits, licenses, and any similar authority
necessary for the conduct of its business as now being conducted by it, the lack
of which would have a Material Adverse Effect, and believes it can obtain,
without undue burden or expense, any similar authority for the conduct of its
business as presently planned to be conducted.  The Company is not in default in
any material respect under any of such franchises, permits, licenses or other
similar authority.











--------------------------------------------------------------------------------





3.10

Offering

Subject to the accuracy of the Investor’s representations and warranties in
Section 4, the offer, sale and issuance of the Shares to be issued in conformity
with the terms of this Agreement and the issuance of the Warrant Shares,
constitute transactions exempt from the registration requirements of Section 5
of the Securities Act and from the registration or qualification requirements of
applicable state securities laws, and neither the Company nor any authorized
agent acting on its behalf will take any action hereafter that would cause the
loss of such exemption.



3.11

Registration and Voting Rights

The Company is presently not under any obligation and has not granted any rights
to register under the Securities Act any of its presently outstanding securities
or any of its securities that may hereafter be issued.  To the Company’s
knowledge, no stockholder of the Company has entered into any agreements with
respect to the voting of capital shares of the Company.



3.12

Disclosure

Neither the Agreements nor any other documents or certificates delivered in
connection herewith, when taken as a whole, contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained herein or therein not misleading in light of the circumstances under
which they were made.  The Company does not represent or warrant that it will
achieve any financial projections provided to the Investor and represents only
that such projections were prepared in good faith.

SECTION 4
Representations and Warranties of the Investor

 Investor hereby represents and warrants to the Company as follows:



4.1

No Registration

Such Investor understands that the Shares and the Warrant Shares, have not been,
and will not be, registered under the Securities Act by reason of a specific
exemption from the registration provisions of the Securities Act, the
availability of which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of such Investor’s representations as
expressed herein or otherwise made pursuant hereto.



4.2

Investment Intent

Such Investor is acquiring the Shares and the Warrant Shares, for investment for
its own account, not as a nominee or agent, and not with the view to, or for
resale in connection with, any distribution thereof, and that such Investor has
no present intention of selling, granting any participation in, or otherwise
distributing the same.  Such Investor further represents that it does not have
any contract, undertaking, agreement or arrangement with any person or entity to
sell, transfer











--------------------------------------------------------------------------------

or grant participation to such person or entity or to any third person or entity
with respect to any of the Shares or the Warrant Shares.



4.3

Investment Experience

Such Investor has substantial experience in evaluating and investing in private
placement transactions of securities in companies similar to the Company and
acknowledges that such Investor can protect its own interests.  Such Investor
has such knowledge and experience in financial and business matters so that such
Investor is capable of evaluating the merits and risks of its investment in the
Company.



4.4

Speculative Nature of Investment

Such Investor understands and acknowledges that the Company has a limited
financial and operating history and that an investment in the Company is highly
speculative and involves substantial risks.  Such Investor can bear the economic
risk of such Investor’s investment and is able, without impairing such
Investor’s financial condition, to hold the Shares and the Warrant Shares for an
indefinite period of time and to suffer a complete loss of such Investor’s
investment.



4.5

Access to Data

Such Investor has had an opportunity to ask questions of, and receive answers
from, the officers of the Company concerning the Agreements, the exhibits and
schedules attached hereto and thereto and the transactions contemplated by the
Agreements, as well as the Company’s business, management and financial affairs,
which questions were answered to its satisfaction.  

Such Investor believes that it has received all the information such Investor
considers necessary or appropriate for deciding whether to purchase the Shares
and the Warrant Shares.  Such Investor acknowledges that any business plans
prepared by the Company have been, and continue to be, subject to change and
that any projections included in such business plans or otherwise are
necessarily speculative in nature, and it can be expected that some or all of
the assumptions underlying the projections will not materialize or will vary
significantly from actual results.  Such Investor also acknowledges that it is
relying solely on its own counsel and not on any statements or representations
of the Company or its agents for legal advice with respect to this investment or
the transactions contemplated by the Agreements.



4.6

Residency

The residency of the Investor (or, in the case of a partnership or corporation,
such entity’s principal place of business) is Washington State, USA.



4.7

Rule 144

Such Investor acknowledges that the Shares and the Warrant Shares must be held
indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available.  Such Investor is aware of the
provisions of Rule 144 promulgated under the Securities Act which permit limited
resale of shares purchased in a private placement subject to the satisfaction











--------------------------------------------------------------------------------

of certain conditions, including among other things, the existence of a public
market for the shares, the availability of certain current public information
about the Company, the resale occurring not less than six months after a party
has purchased and paid for the security to be sold, the sale being effected
through a “broker’s transaction” or in transactions directly with a “market
maker” and the number of shares being sold during any three-month period not
exceeding specified limitations.  Such Investor understands that the current
public information referred to above is not now available and the Company has no
present plans to make such information available.  The Company may not be
satisfying the current public information requirement of Rule 144 at the time
the Investor wishes to sell the Shares or the Warrant Shares, and that, in such
event, the Investor may be precluded from selling such securities under Rule
144, even if the other requirements of Rule 144 have been satisfied.  Such
Investor acknowledges that, in the event all of the requirements of Rule 144 are
not met, registration under the Securities Act or an exemption from registration
will be required for any disposition of the Shares or the underlying Common
Stock.  Such Investor understands that, although Rule 144 is not exclusive, the
Securities and Exchange Commission has expressed its opinion that persons
proposing to sell restricted securities received in a private offering other
than in a registered offering or pursuant to Rule 144 will have a substantial
burden of proof in establishing that an exemption from registration is available
for such offers or sales and that such persons and the brokers who participate
in the transactions do so at their own risk.



4.8

Authorization



(a)

Such Investor has all requisite power and authority to execute and deliver the
Agreements, to purchase the Shares hereunder and to carry out and perform its
obligations under the terms of the Agreements.  All action on the part of the
Investor necessary for the authorization, execution, delivery and performance of
the Agreements, and the performance of all of the Investor’s obligations under
the Agreements, has been taken or will be taken prior to the Closing.



(b)

The Agreements, when executed and delivered by the Investor, will constitute
valid and legally binding obligations of the Investor, enforceable in accordance
with their terms except: (i)  as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies or by general principles of equity.



(c)

No consent, approval, authorization, order, filing, registration or
qualification of or with any court, governmental authority or third person is
required to be obtained by the Investor in connection with the execution and
delivery of the Agreements by the Investor or the performance of the Investor’s
obligations hereunder or thereunder.



4.9

Brokers or Finders

Such Investor has not engaged any brokers, finders or agents, and neither the
Company nor any other Investor has, nor will, incur, directly or indirectly, as
a result of any action taken by the Investor, any liability for brokerage or
finders’ fees or agents’ commissions or any similar charges in connection with
the Agreements.











--------------------------------------------------------------------------------





4.10

Tax Advisors

Such Investor has reviewed with its own tax advisors the U.S. federal, state,
local and foreign tax consequences of this investment and the transactions
contemplated by the Agreements.  With respect to such matters, such Investor
relies solely on such advisors and not on any statements or representations of
the Company or any of its agents, written or oral.  The Investor understands
that it (and not the Company) shall be responsible for its own tax liability
that may arise as a result of this investment or the transactions contemplated
by the Agreements.



4.11

Legends

Such Investor understands and agrees that the certificates evidencing the Shares
or the Warrant Shares, or any other securities issued in respect of the Shares
or the Warrant Shares upon any stock split, stock dividend, recapitalization,
merger, consolidation or similar event, shall bear the following legend:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY
NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY
SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.”

SECTION 5
Conditions to Investor’s Obligations to Close

Each Investor’s obligation to purchase the Shares at a Closing is subject to the
fulfillment on or before the Closing of each of the following conditions, unless
waived by the applicable Investor purchasing the Shares in such Closing:



5.1

Representations and Warranties

The representations and warranties made by the Company in Section 3 shall be
true and correct in all material respects as of the date of such Closing.



5.2

Covenants

All covenants, agreements and conditions contained in this Agreement to be
performed by the Company on or prior to the Closing shall have been performed or
complied with in all material respects.











--------------------------------------------------------------------------------

SECTION 6
Conditions to Company’s Obligation to Close

The Company’s obligation to sell and issue the Shares at each Closing is subject
to the fulfillment on or before such Closing of the following conditions, unless
waived by the Company:



6.1

Representations and Warranties

The representations and warranties made by the Investor in such Closing in
Section 4 shall be true and correct in all material respects when made and shall
be true and correct in all material respects as of the date of such Closing.



6.2

Covenants

All covenants, agreements and conditions contained in the Agreements to be
performed by Investor on or prior to the date of such Closing shall have been
performed or complied with in all material respects as of the date of such
Closing.

SECTION 7
Miscellaneous

7.1

Amendment

Except as expressly provided herein, neither this Agreement nor any term hereof
may be amended, waived, discharged or terminated other than by a written
instrument referencing this Agreement and signed by the Company and the
Investor.



7.2

Notices

All notices and other communications required or permitted hereunder shall be in
writing and shall be mailed by registered or certified mail, postage prepaid,
sent by facsimile or electronic mail or otherwise delivered by hand or by
messenger addressed:



(a)

if to the Investor, one copy should be sent to 12314 East Broadway Ave., Spokane
Valley, Washington 99216, Attn: President or by electronic mail to
mkirk@genesisfinance.com, or at such other address as the Company shall have
furnished to the Investor, with a copy to Gregory M. Wilson, Attorney at Law,
18610 East 32nd Ave., Greenacres, WA 99016 or by electronic mail to
greg@wilsonlaw.us;



(b)

if to any other holder of any Shares or Warrant Shares, at such address,
facsimile number or electronic mail address as shown in the Company’s records,
or, until any such holder so furnishes an address, facsimile number or
electronic mail address to the Company, then to and at the address of the last
holder of such Shares or Warrant Shares for which the Company has contact
information in its records; or











--------------------------------------------------------------------------------





(c)

if to the Company, one copy should be sent to #544 1313 E. Maple Street, Suite
201, Bellingham, WA  98225, Attn: CEO or by electronic mail to
keith@awginternational.com or at such other address as the Company shall have
furnished to the Investor with a copy to Macdonald Tuskey, Attn: Konrad Malik,
Suite 1210, 777 Hornby Street, Vancouver BC V6Z 1S4, Canada or by electronic
mail to kmalik@wlmlaw.ca.

 With respect to any notice given by the Company under any provision of the
Revised Code of Washington or the Company’s charter or bylaws, each Investor
agrees that such notice may be given by facsimile or by electronic mail.

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given when delivered if delivered
personally, or, if sent by mail, at the earlier of its receipt or 72 hours after
the same has been deposited in a regularly maintained receptacle for the deposit
of the United States mail, addressed and mailed as aforesaid or, if sent by
facsimile, upon confirmation of facsimile transfer or, if sent by electronic
mail, upon confirmation of delivery when directed to the electronic mail address
set forth above.



7.3

Governing Law

This Agreement shall be governed in all respects by the internal laws of the
State of Washington as applied to agreements entered into among Washington
residents to be performed entirely within Washington, without regard to
principles of conflicts of law.



7.4

Expenses

The Company and the Investor shall each pay their own expenses in connection
with the transactions contemplated by this Agreement.



7.5

Survival

The representations, warranties, covenants and agreements made in this Agreement
shall survive any investigation made by any party hereto and the closing of the
transactions contemplated hereby.



7.6

Successors and Assigns

This Agreement, and any and all rights, duties and obligations hereunder, shall
not be assigned, transferred, delegated or sublicensed by any Investor without
the prior written consent of the Company.  Any attempt by the Investor without
such permission to assign, transfer, delegate or sublicense any rights, duties
or obligations that arise under this Agreement shall be void.  Subject to the
foregoing and except as otherwise provided herein, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto.



7.7

Entire Agreement











--------------------------------------------------------------------------------

This Agreement, including the exhibits attached hereto, constitute the full and
entire understanding and agreement among the parties with regard to the subjects
hereof and thereof.  No party shall be liable or bound to any other party in any
manner with regard to the subjects hereof or thereof by any warranties,
representations or covenants except as specifically set forth herein or therein.



7.8

Delays or Omissions

Except as expressly provided herein, no delay or omission to exercise any right,
power or remedy accruing to any party to this Agreement upon any breach or
default of any other party under this Agreement shall impair any such right,
power or remedy of such non-defaulting party, nor shall it be construed to be a
waiver of any such breach or default, or an acquiescence therein, or of or in
any similar breach or default thereafter occurring, nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring.  Any waiver, permit, consent or approval of
any kind or character on the part of any party of any breach or default under
this Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing.  All remedies, either under
this Agreement or by law or otherwise afforded to any party to this Agreement,
shall be cumulative and not alternative.



7.9

Severability

If any provision of this Agreement becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable or void, portions of such
provision, or such provision in its entirety, to the extent necessary, shall be
severed from this Agreement, and such court will replace such illegal, void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the same economic, business and other
purposes of the illegal, void or unenforceable provision.  The balance of this
Agreement shall be enforceable in accordance with its terms.



7.10

Counterparts

This Agreement may be executed in any number of counterparts, each of which
shall be enforceable against the parties actually executing such counterparts,
and all of which together shall constitute one instrument.



7.11

Telecopy Execution and Delivery

A facsimile, telecopy or other reproduction of this Agreement may be executed by
one or more parties hereto and delivered by such party by facsimile or any
similar electronic transmission device pursuant to which the signature of or on
behalf of such party can be seen.  Such execution and delivery shall be
considered valid, binding and effective for all purposes.  At the request of any
party hereto, all parties hereto agree to execute and deliver an original of
this Agreement as well as any facsimile, telecopy or other reproduction hereof.



7.12

Jurisdiction; Venue











--------------------------------------------------------------------------------

With respect to any disputes arising out of or related to this Agreement, the
parties consent to the exclusive jurisdiction of, and venue in, the state courts
in Spokane County in the State of Washington (or in the event of exclusive
federal jurisdiction, the courts of the Eastern District of Washington).



7.13

Further Assurances

Each party hereto agrees to execute and deliver, by the proper exercise of its
corporate, limited liability company, partnership or other powers, all such
other and additional instruments and documents and do all such other acts and
things as may be necessary to more fully effectuate this Agreement.



7.14

Attorney’s Fees

In the event that any suit or action is instituted to enforce any provisions in
this Agreement, the prevailing party in such dispute shall be entitled to
recover from the losing party all fees, costs and expenses of enforcing any
right of such prevailing party under or with respect to this Agreement,
including without limitation, such reasonable fees and expenses of attorneys and
accountants, which shall include, without limitation, all fees, costs and
expenses of appeals.

IN WITNESS WHEREOF, this Agreement is executed as of the date first written
above.




“COMPANY”

AWG INTERNATIONAL, INC.

a Nevada corporation




By:  

  Keith White, President




“INVESTOR”




GENESIS FINANCIAL, INC.

a Washington corporation







By:  

John Coghlan, Co-President









